Case 1:19-cv-10742-PKC Document 18 Filed 02/09/21 Page 1of1
Case 1:19-cv-10742-PKC Document 17 Filed 02/08/21 Page 1 of 1

POLLOCK | COHEN Lip
60 BROAD STREET, 24TE FLOOR
NEW YORK, NEW YORK 10004
(219) 337-5801
CONTACT:
Agatha M. Cole

Agatha@PollockCohen.com
(64.6) 290-8261

 

February 8, 2021

VIA ECF

Hon. P. Kevin Castel

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

 

Re: US. etal ex rel Gunn ve. NYC Health & Hospitals Corp. ct al No. 19-cv-10742
Dear Judge Castel:

We represent Relator Wilham Gurin in the above-captioned action brgught under tie guy
fam provision of the federal False Claims Act and New York False Claims Nolte we together £ x
with Delendants, to respectfully request thal diis Court extend the deadline for Defendauts to
answer, move, or otherwise respond to the complaint to April 19, 2021.)

By stipulation dated December 16, 2020 (ECF no, 14), the Defendants agreed to accept
service and that they would answer, move, or otherwise respond Lo the complaint by February 18,
2021. This is the first request [or an extension of that lime. Both Relator and Defendants consent
io this request.

Thank you for Your Honor’s consideration in this matier,
Respectfully submitted,

/s! Agatha M. Cole
Agatha M. Cole

 
